         Case 1:20-cv-00703-DAE Document 20-1 Filed 09/17/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

                                                            )
MARYAM ESFANDIARI,                                          )   CASE NO. 1:20-cv-00703-LY
                                                            )
                                    Plaintiff,              )
                                                            )
                  vs.                                       )
                                                            )
                                                            )
BRITISH AIRWAYS, P.L.C.,                                    )
AND AMERICAN AIRLINES, INC.                                 )
                                    Defendant.              )
----------------------------------------------------------- x

                     ORDER GRANTING MOTION FOR WITHDRAWAL
                          AND SUBSTITUTION OF COUNSEL

        The Court, having considered Defendant American Airlines, Inc.’s (“American Airlines”)

Motion for Withdrawal and Substitution of Counsel (the “Motion”) finds that the Motion should

be in all things GRANTED. The Court further ORDERS that Katherine A. Staton and Jean R.

Phillips of Jackson Walker, LLP are withdrawn as counsel for American Airlines. The Court

further ORDERS that Anthony U. Battista and Jonathan D. Kaufman, Condon & Forsyth LLP, 7

Times Square, 18th Floor, New York, New York 10036 and Jeffrey W. Hellberg, Jr. of Wick

Phillips Gould & Martin, LLP, 3131 McKinney Avenue, Suite 100, Dallas Texas 75204 are

hereby substituted as attorneys of record for American Airlines.

        SIGNED this the _______ day of _______________, 2020.




                                                    UNITED STATES DISTRICT JUDGE




26818300v.1
         Case 1:20-cv-00703-DAE Document 20-1 Filed 09/17/20 Page 2 of 2




APPROVED AS TO FORM:

_/s/ Katherine Staton_______________
Katherine A. Staton
State Bar No. 02815650
Jean R. Phillips
State Bar No. 24096412

JACKSON WALKER L.L.P.
2323 Ross Ave. Suite 600
Dallas, Texas 75201
(214) 953-6000
(214) 953-5822 – Fax

JACKSON WALKER L.L.P.
100 Congress, Suite 1100
Austin, Texas 78701
(512) 236-2314
(512) 236-2002 – Fax

Attorneys for Defendant
AMERICAN AIRLINES, INC.

 /s/ Anthony U. Battista_____________
Anthony U. Battista
(Admitted pro hac vice)
Jonathan D. Kaufman
(Admitted pro hac vice)
CONDON & FORSYTH LLP
7 Times Square, 18th Floor
New York, New York 10036
Telephone: (212) 490-9100
Facsimile: (212) 370-4453

   - and -

Jeffrey W. Hellberg, Jr.
State Bar of Texas No. 00796738
WICK PHILLIPS GOULD & MARTIN, LLP
3131 McKinney Avenue, Suite 100
Dallas, Texas 75204
Telephone: (214) 692-6200
Fax: (214) 692-6255

Attorneys for Defendant
BRITISH AIRWAYS, P.L.C.


26818300v.1
